UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 Or [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51139 TWO RIVERS WATER COMPANY (Exact name of registrant as specified in its charter) Colorado 13-4228144 State or other jurisdiction of incorporation or organization I.R.S. Employer Identification No. 2000 South Colorado Boulevard, Tower 1, Suite 3100, Denver, CO 80222 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303) 222-1000 Securities registered pursuant to Section 12(b) of the Act: Title of each class registered Name of each exchange on which registered Not Applicable Not Applicable Securities registered pursuant to Section 12(g) of the Act: Common Stock (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes |X| No |_| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One). Large accelerated filer [] Accelerated filer [] Non-accelerated filer (Do not check if a smaller reporting company) [] Smaller reporting company [ X ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes |_| No |X| As of November 5, 2012 there were 24,124,682 shares outstanding of the registrant's Common Stock. TABLE OF CONTENTS Page Item 1 Financial Statements (Unaudited) Condensed Consolidated Balance Sheets September 30, 2012 andDecember 31, 2011 1 Condensed Consolidated Statements of Operations – Three and nine months ended September 30, 2012 and 2011 2 Condensed Consolidated Statements of Cash Flows – Nine months ended September 30, 2012 and 2011 3 Notes to Condensed Consolidated Financial Statements 4 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3 Quantitative and Qualitative Disclosures About Market Risk 32 Item 4 Controls and Procedures 32 PART II – OTHER INFORMATION Item 1 Legal Proceedings 33 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3 Defaults Upon Senior Securities – Not Applicable Item 4 Mine Safety Disclosures – Not Applicable Item 5 Other Information – Not Applicable Item 6 Exhibits 34 SIGNATURES 35 TWO RIVERS WATER COMPANY AND SUBSIDIARIES Condensed Consolidated Balance Sheets(In Thousands) December 31, 2011 Sept 30, 2012 Restated (Unaudited) (Derived from Audit) ASSETS: Current Assets: Cash and cash equivalents $ $ Marketable securities, available for sale - Advances and accounts receivable 87 Farm product 43 Deposits and other current assets 20 Total Current Assets Property, equipment and software, net Other Assets Debt issuance costs, net Land Water rights and infrastructure Dam and water infrastructure construction in progress 53 Total Other Assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY: Current Liabilities: Accounts payable $ $ Current portion of notes payable 32 Accrued liabilities Total Current Liabilities Notes Payable - Long Term Total Liabilities Commitments & Contingencies (Notes 2, 3, 5, 6) Stockholders' Equity: Common stock, $0.001 par value, 100,000,000 shares authorized, 23,934,682 and 23,258,494 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively 24 23 Additional paid-in capital Accumulated Comprehensive (Loss) - ) Accumulated (deficit) ) ) Total Two Rivers Water Company Shareholders' Equity Noncontrolling interest in subsidiary Total Stockholders' Equity TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ $ The accompanying notes to condensed consolidated financial statements are an integral part of these statements. Two Rivers Water Company September 30, 2012 10Q Page 1 Table of Contents TWO RIVERS WATER COMANY AND SUBSIDIARIES Condensed Consolidated Statements of Operations(In Thousands) Three Months Ended Sept 30, Nine Months Ended Sept 30, Revenue Member assessments $
